In re Hartford Insurance Co.; — Defendants); applying for supervisory and/or remedial writs; Parish of St. Mary, 16th Judicial District Court, Div. “C”, No. 91551; to the Court of Appeal, First Circuit, No. CA95 2388.
Denied. Relator may reraise the coverage issue on appeal. Furthermore, the Court denies relator’s requested relief because of the failure to follow Supreme Court Rule X, Section 2(e) which requires the relator to serve the application on opposing counsel “by a means equal to the means used to effect filing in this court.”
VICTORY, J., would grant and docket.